Citation Nr: 9902822	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability evaluation for herpes 
genitalis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1974 to March 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, established service connection for both 
post-operative left knee anterior cruciate ligament 
deficiency with arthroscopic residuals and left arm lipoma 
excision residuals; assigned noncompensable evaluations for 
those disabilities; and denied service connection for a 
venereal disease.  In March 1995, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In June 1995, the RO granted service connection for 
herpes genitalis; assigned a noncompensable evaluation for 
that disability; and increased the evaluation for the 
veterans post-operative left knee disability from 
noncompensable to 30 percent.  In November 1996, the veteran 
was afforded a hearing before the undersigned Member of the 
Board sitting at the RO.  In April 1997, the Board determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to an increased evaluation for his post-operative 
left knee disability; denied the claim; denied an increased 
evaluation for his left arm lipoma excision residuals; and 
remanded the issue of his entitlement to an increased 
evaluation for herpes genitalis to the RO for additional 
development of the record.  The veteran has been represented 
throughout this appeal by the American Legion.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claim to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VAs 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the record supports assignment of a 
compensable evaluation for herpes genitalis as that disorder 
is productive of significant physical impairment when 
symptomatic.  He contends that his herpes genitalis is 
manifested by extensive and painful recurrent penile lesions.  
The Boards attention is directed to the provisions of 38 
C.F.R. § 4.7 (1998).  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record supports assignment 
of a 10 percent evaluation for herpes genitalis.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veterans herpes genitalis is manifested by painful 
recurrent penile lesions, exfoliation, itching, and 
well-healed scar residuals.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for herpes genitalis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  


I.  Historical Review

The veterans service medical records indicate that he was 
treated for a sexually transmitted disease in 1983 and 1984.  
The report of the June 1995 VA examination for compensation 
purposes conveys that the veteran contracted herpes genitalis 
in 1984 while stationed in Korea.  The VA examiner commented 
that the veteran did not exhibit active herpes genitalis at 
this time.  In June 1995, the RO granted service connection 
for herpes genitalis and assigned a noncompensable evaluation 
for that disability.  


II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The rating schedule 
does not specifically address herpes genitalis.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1998).  The Board finds that the veteran's service-connected 
herpes genitalis is most closely analogous to eczema.  The 
Court has directed that, in the absence of a specific 
diagnostic code for herpes, disability ratings for residuals 
of herpes are apparently arrived at by considering 38 C.F.R. 
§ 4.118 (1991) Diagnostic Codes (DC) 7800 (Scars) and 7806 
(Eczema).  Bowers v. Derwinski, 2 Vet App 675, 676 (1992).  

A noncompensable disability evaluation is warranted for 
eczema with slight, if any, exfoliation, exudation, or 
itching which involves either a non-exposed surface or a 
small area.  A 10 percent evaluation requires exfoliation, 
exudation, or itching and involvement of an exposed surface 
or an extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).  A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In his February 1995 substantive appeal, the veteran advanced 
that his herpes genitalis was manifested by painful recurrent 
lesions.  At the March 1995 hearing on appeal, the veteran 
testified that his herpes genitalis was manifested by 
recurrent small lesions/blisters.  He reiterated that the 
lesions were painful.  This is something a lay person is 
competent to report.

At the June 1995 VA examination for compensation purposes, 
the veteran complained of currently asymptomatic herpes 
genitalis.  He denied receiving any treatment for the 
disease.  The VA examiner commented that there are no 
lesions present, but since his wife has herpes genitalis, he 
will continue to have flare ups of this condition.  A 
diagnosis of no active herpes genitalis at this time was 
advanced.  

In his November 1995 notice of disagreement, the veteran 
advanced that:

There is medication[,] as I understand[,] 
to help keep the blisters from returning 
so regularly and its very expensive.  
When these blisters burst[,] theres 
intensed (sic) pain until they go away 
which is anywhere from a week to two 
weeks[.]  This is for life until a cure 
is discovered.  Im seeking 30% for this 
disease which was contracted during my 
active military career.  Now, because 
its such a personal matter[,] I feel the 
30% [that] Im seeking would help fray 
[sic] the cost of medication which is 
very expensive as I stated.  Also[,] the 
medication has to be administrated (sic) 
to myself and [my] spouse to be 
effective.  

At the hearing before the undersigned Member of the Board, 
the veteran testified that his herpes genitalis was currently 
symptomatic and manifested by little open sores. The 
lesions were tender and itchy.  He clarified that the skin 
affected by the lesions would eventually peel off.  He 
stated that he became aware of a reoccurrence by the 
itchiness associated with the new lesions.  

At a May 1997 VA examination for compensation purposes, the 
veteran complained of recurrent herpes genitalis lesions.  He 
reported that the last reoccurrence was in approximately 
March 1997 and had resolved itself without treatment.  On 
examination, the veteran exhibited multiple areas of healed 
scars on the dorsum of the penis and no active lesions or 
induration.  An impression of a history of herpes genitalis 
with recurrent episodes was advanced.  The examiner stated 
that:

[The veteran] has healed lesions over the 
dorsum of the penis from herpes 
genitalis.  There is no other current 
manifestation of sexually transmitted 
diseases.    The [claims] file was 
reviewed and found (sic) there was no 
evidence for any residual disease from 
herpes genitalis at this time.  There is 
also no dysfunction from this.  

The Board has reviewed the probative evidence of record 
including the veterans testimony and statements on appeal.  
The veterans herpes genitalis is manifested by recurrent 
penile lesions and well-healed residual scarring.  The 
veteran testified on appeal that when his penile lesions are 
symptomatic, they are open, painful, and itchy.  Upon healing 
of the lesions, the affected skin peels off.  The Board notes 
that the veterans herpes genitalis was asymptomatic at the 
time of the June 1995 and May 1997 VA examinations for 
compensation purposes were conducted.  Given the nature of 
the veterans service-connected disability, the Board will 
evaluate the disorder based upon the veterans subjective 
history as well as the objective clinical findings.  The 
disability picture associated with the veterans active 
herpes genitalis encompasses significant penile lesions with 
itching and exfoliation.  Upon application of 38 C.F.R. § 4.7 
(1998), the Board concludes that the veterans herpes 
genitalis most closely approximates the diagnostic criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).  As the veterans 
penile scar residuals have been repeatedly shown to be 
essentially asymptomatic, a separate compensable evaluation 
is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (1998).  

An evaluation in excess of 10 percent is not warranted.  The 
record establishes that the lesions are limited to the penis.  
This is not an exposed service and does not involve an 
extensive area.  There is no competent evidence of marked 
disfigurement as when examined, the lesions were repeatedly 
described as healed lesions without other modifiers.  Based 
on the area of involvement, the lesions are not extensive.  
Furthermore, the repeated findings of healed lesions and the 
veterans testimony establishes that there is not exudation 
or itching constant.  In fact, the veteran described a gap 
of active symptoms that lasted a period of months.  His own 
statements establish that the does not have constant lesions.  
In sum, the veterans impairment is no more than 10 percent 
disabling and there is no doubt to be resolved.


ORDER

A 10 percent evaluation for herpes genitalis is granted 
subject to the laws and regulations affecting the award of 
monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
